DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/696,202 on September 13, 2021. Please note: Claims 1 and 11-13 have been amended, claim 14 has been canceled and claim 17 has been newly added. Claims 1-13 and 15-17 are pending and have been examined.
	Examiner’s note: claim 1 has been marked in line 7 to show a change that was already made in the claims dated 03/16/2021. Furthermore, claim 12 has been marked in line 3 to show a change that was already made in the claims dated 03/16/2021. Therefore, the claim is not properly marked to indicate changes relative to the previous set of claims in accordance with 37 C.F.R. 1.121 (c)(2). For the purposes of furthering prosecution, the claims with be examined as they currently read.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections, are hereby withdrawn since the amended claims, submitted on September 13, 2021, overcome the objections.
Claims 1-10 and 15-17 are objected to because of the following informalities:
	In line 9 of Claim 1: “the resistance of the highly resistive material coating of the resistive coating layer (20)” should read “a resistance of the highly resistive material coating of the resistive coating layer (20)” because there is a lack of antecedent basis for “the resistance of the highly resistive material coating of the resistive coating layer (20)”.
Claims 2-10 and 15-17 depend on claim 1, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the electronic control unit (450) being configured to evaluate the capacitance variation of the resistive layer that is indicative of a touch event on the capacity touch fabric sensor (10)” in claim 1, and “an electronic control unit (450) configured to receive and interpret a data structure generated by a human gesture according to the method of claims 11 to 12” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
The claim rejections under 35 U.S.C. 101, are hereby withdrawn since the amended claims, submitted on September 13, 2021, overcome the rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 20120105370 A1).

Regarding Claim 11, Moore teaches:
A method (See the method steps discussed below) of detecting a touch event on a fabric sensor (10) (See paragraph [0088]; The Examiner is interpreting the disclosed eSheet wire grid projected capacitive touch sensor(s) could likewise be placed behind a projector screen as corresponding to a fabric sensor), the method comprising: 
- providing a fabric layer (30) on the fabric sensor (10) (FIG. 21: 30) (See paragraph [0087], lines 1-3 and paragraph [0088]); 
- providing a layer (20) of a highly resistive material coating (See paragraph [0056]: Therefore, since the TCE, corresponding to 31fY in FIG. 21 does not have a high conductivity, it is correspondingly highly resistive. This is because resistivity is the inverse of conductivity. Therefore, the TCE being highly resistive is an inherent feature), the resistive coating layer (20) coating the fabric layer (30) (See FIG. 1: 31f, corresponding to 31fY in FIG. 21, coats 30); 
(FIG. 21: 31wY) superimposed to the fabric layer (30) (See FIG. 1: 31w, corresponding to 31wY in FIG. 21, superimposed to 30), the plurality of electrodes (40) being electrically coupled with the layer (20) of resistive material coating (See paragraph [0056]); 
- evaluating capacitance variations provided by the plurality of electrodes (40) (See paragraph [0083], lines 1-4 and the last two lines); 
- determining a touch event as a function of capacitance variations provided by the plurality of electrodes (40) (See paragraph [0083], lines 1-13 and the last two lines and paragraph [0109]).

Regarding Claim 12, Moore teaches:
The method according to claim 11, wherein the touch event is interpreted by considering a value of capacitance provided by an electrode (40) as a measure of a proximity of said event to said electrodes (40) (See paragraph [0083], lines 1-13 and the last two lines and paragraph [0109]).

Regarding Claim 13, Moore teaches:
A textile substrate for interpreting human gestures, the textile substrate comprising the capacity touch fabric sensor (10) (See paragraph [0088]; The Examiner is interpreting the disclosed eSheet wire grid projected capacitive touch sensor(s) could likewise be placed behind a projector screen as corresponding to a textile substrate comprising a capacity touch fabric sensor), said capacity touch fabric sensor (10) comprising the fabric layer (30) (FIG. 21: 30) (See paragraph [0087], lines 1-3 and paragraph [0088]) and layer (20) (FIG. 21: 31fY) of the highly resistive material coating (See paragraph [0056]: Therefore, since the TCE, corresponding to 31fY in FIG. 21 does not have a high conductivity, it is correspondingly highly resistive. This is because resistivity is the inverse of conductivity. Therefore, the TCE being highly resistive is an inherent feature), the resistive coating layer (20) coating the fabric layer (30) (See FIG. 1: 31f, corresponding to 31fY in FIG. 21, coats 30), wherein the fabric sensor (10) further comprises the plurality of electrodes (40) (FIG. 21: 31wY) superimposed to the fabric layer (30) (See FIG. 1: 31w, corresponding to 31wY in FIG. 21, superimposed to 30), the plurality of electrodes (40) being electrically in electrical contact with the layer (20) of resistive material coating (See paragraph [0056]), the capacity touch fabric sensor (10) being connected (See paragraph [0087], lines 9-13 and paragraph [0088], last six lines: the Examiner is interpreting the portion of the wires at the edge of the sensor as corresponding to an electrical connection) to an electronic control unit (450) (See Applicant’s page 7, lines 5-8. The Examiner is interpreting the structure corresponding to the claimed electronic control unit as being a digital central processing unit, and structural equivalents thereof, in accordance with interpretation under 112(f), as discussed in the above “Claim Interpretation” section)  (See paragraph [0087], lines 9-13 and paragraph [0088], last six lines: The Examiner is interpreting the electronics as necessarily including a structure equivalent to the claimed electronic control unit) configured to receive and interpret a data structure generated by a human gesture (See paragraph [0083], lines 1-13 and the last two lines and paragraph [0109]: Therefore, the projected capacitance or change in capacitive loading at each wire line which is received by the sense electronics corresponds to a data structure generated by a human gesture (for example as discussed in paragraph [0109])) according to the method of claims 11 or 12 (See the above discussions of claims 11 and 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Liu et al. (US 20090160800 A1), hereinafter Liu.

Regarding Claim 1, Moore teaches:
A capacity touch fabric sensor (10) (See paragraph [0088]; The Examiner is interpreting the disclosed eSheet wire grid projected capacitive touch sensor(s) could likewise be placed behind a projector screen as corresponding to a capacity touch fabric sensor) comprising a fabric layer (30) (FIG. 21: 30) (See paragraph [0087], lines 1-3 and paragraph [0088]) and layer (20) (FIG. 21: 31fY) of a highly resistive material coating (See paragraph [0056]: Therefore, since the TCE, corresponding to 31fY in FIG. 21 does not have a high conductivity, it is correspondingly highly resistive. This is because resistivity is the inverse of conductivity. Therefore, the TCE being highly resistive is an inherent feature), the resistive coating layer (20) coating the fabric layer (30) (See FIG. 1: 31f, corresponding to 31fY in FIG. 21, coats 30), wherein the fabric sensor (10) further comprises a plurality of electrodes (40) (FIG. 21:) superimposed to the fabric layer (30) (See FIG. 1: 31w, corresponding to 31wY in FIG. 21, superimposed to 30), the plurality of electrodes (40) being electrically coupled with the layer (20) of resistive material coating (See paragraph [0056]), each electrode (40) being connected by means of an electrical connection (50) (See paragraph [0087], lines 9-13 and paragraph [0088], last six lines: the Examiner is interpreting the portion of the wires at the edge of the sensor as corresponding to an electrical connection) to an electronic control unit (450) (See Applicant’s page 7, lines 5-8. The Examiner is interpreting the structure corresponding to the claimed electronic control unit as being a digital central processing unit, and structural equivalents thereof, in accordance with interpretation under 112(f), as discussed in the above “Claim Interpretation” section), the electronic control unit (450) (See paragraph [0087], lines 9-13 and paragraph [0088], last six lines: The Examiner is interpreting the electronics as necessarily including a structure equivalent to the claimed electronic control unit) being configured to evaluate capacitance variation of the resistive layer that is indicative of a touch event on the capacity touch fabric sensor (10) (See paragraph [0083], lines 1-4 and the last two lines),
wherein the resistance of the highly resistive material coating of the resistive coating layer (20) is high enough in order to avoid that the adjacent electrodes (40) are short circuited (See paragraph [0066], lines 24-28: therefore, the resistance of the coating TCE is high enough (i.e., has a low enough conductivity at the separation lines) to avoid that the adjacent electrodes 31wY are short circuited (the electrodes 31wY are electrically isolated from each other)) and low enough to enable the highest possible pick-up of capacitive coupling of touch events (See paragraph [0084], last four lines: Therefore, because the electrodes 31wY plus 31fY are able to produce the largest capacitive signal, it is necessarily true that the resistance of the highly resistive material coating of the resistive coating layer TCE is low enough (i.e., the conductivity is high enough) to highest possible pick-up of capacitive coupling of touch events).
Moore does not explicitly teach (see elements emphasized in italics):
wherein the resistance of the highly resistive material coating of the resistive coating layer (20) is low enough to enable the highest possible pick-up of parasitic coupling of touch events.
However, in the same field of endeavor, touch pads (Liu, paragraph [0002]), Liu teaches:
(FIG. 1) picks up parasitic coupling of touch events (See paragraph [0049], lines 11-28).
Moore contained a device which differed from the claimed device by the substitution of the resistance of the highly resistive material coating of the resistive coating layer (20) is low enough to enable the highest possible pick-up of capacitive coupling of touch events, but not explicitly parasitic coupling of touch events. Liu teaches the substituted element of touch events being characterized by the parasitic coupling of the human body with sensing electrodes. Their functions were known in the art to detect touch events. The pick-up of capacitive coupling touch events taught by Moore could have been substituted with the pick-up of parasitic coupling of touch events taught by Liu and the results would have been predictable and resulted in the touch fabric sensor characterizing the touch events by parasitic coupling of the touch events.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Moore in view of Liu teaches all of the elements of the claimed invention, as stated above. Furthermore, Moore teaches:
The capacity touch fabric sensor (10) of claim 1, wherein the resistive coating layer (20) is screen printed on the fabric layer (30) (See paragraph [0065]).

Regarding Claim 8, Moore in view of Liu teaches all of the elements of the claimed invention, as stated above. Furthermore, Moore teaches:
The capacity touch fabric sensor (10) of claim 1, wherein the electrical connections (50) are connecting wires ) (See paragraph [0087], lines 9-13 and paragraph [0088], last six lines: the Examiner is interpreting the portion of the wires at the edge of the sensor as corresponding to an electrical connection) made from a material chosen from steel, nylon with carbon impurities, or copper and can be insulated or non-insulated (See paragraph [0064], lines 1-9 and paragraph [0079], lines 8-12).

Regarding Claim 9, Moore in view of Liu teaches all of the elements of the claimed invention, as stated above. Furthermore, Moore teaches:
(See paragraph [0083], lines 1-13 and the last two lines and paragraph [0109]; Because the electrical resistivity of the resistive coating layer affects the effect capacitance at every point on the sensor (As discussed in paragraph [0083]), and because the distance between the area of contact and the electrodes determines the capacitance variation (As discussed in paragraph [0109]), Moore teaches this limitation).

Claims 3, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Liu as applied to claim 1 above, and further in view of Karagozler (US 20180255842 A1).

Regarding Claim 3, Moore in view of Liu teaches all of the elements of the claimed invention, as stated above. Furthermore, Moore teaches:
The capacity touch fabric sensor (10) of claim 1, wherein the resistive coating layer is realized, at least in part, with a polymer (See paragraph [0064], lines 13-21).
Moore in view of Liu does not explicitly teach:
the resistive coating layer is realized, at least in part, with a polymer selected from polyacrylates, polyamines and polyurethanes.
However, in the same field of endeavor, fabrics with sensors (Karagozler, Abstract), Karagozler teaches:
	A layer is realized, at least in part, with a polymer selected from polyacrylates, polyamines and polyurethanes (See paragraph [0083]).
Moore in view of Liu contained a device which differed from the claimed device by the substitution of the resistive coating layer is realized, at least in part, with a polymer, but not selected from polyacrylates, polyamines and polyurethanes. Karagozler teaches the substituted element of a layer realized with a polymer selected from polyacrylates, polyamines and polyurethanes. Their functions were known in the art to provide electrically conductive layers. The polymer taught by Moore in view of Liu could have been substituted with the polymer taught by Karagozler and the results would have been predictable and resulted in coating the fabric layer with a polymer selected from polyacrylates, polyamines and polyurethanes to achieve the effects taught by Moore.


Regarding Claim 10, Moore in view of Liu does not explicitly teach:
The capacity touch fabric sensor (10) of claim 1, wherein the fabric layer (30) is a woven fabric.
However, in the same field of endeavor, fabrics with sensors (Karagozler, Abstract), Karagozler teaches:
A capacity touch fabric sensor, wherein a fabric layer (30) is a woven fabric (See paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the capacity touch fabric sensor (as taught by Moore in view of Liu) so the fabric layer (30) is a woven fabric (as taught by Karagozler). Doing so would have allowed the capacity touch fabric sensor to be implemented in a number of objects (See Karagozler, paragraph [0035]).

Regarding Claim 15, Moore in view of Liu does not explicitly teach:
A garment that contains the fabric sensor (10) according to claim 1.
However, in the same field of endeavor, fabrics with sensors (Karagozler, Abstract), Karagozler teaches:
A garment that contains a fabric sensor (See paragraphs [0034] and [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the capacity touch fabric sensor (as taught by Moore in view of Liu) so a garment that contains the fabric sensor (10) according to claim 1 (as taught by Karagozler). Doing so would have allowed the capacity touch fabric sensor to be implemented in a number of objects (See Karagozler, paragraph [0035]).

Claims  4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Liu as applied to claim 1 above, and further in view of Hofmann et al. (US 20150236754 A1), hereinafter Hofmann.

Regarding Claim 4, Moore in view of Liu teaches all of the elements of the claimed invention, as stated above. Furthermore, Moore teaches:
The capacity touch fabric sensor (10) of claim 1, wherein the resistive coating layer is realized, at least in part, with a polymer (See paragraph [0064], lines 13-21).

the resistive coating layer is realized, at least in part, with a biopolymer.
However, in the same field of endeavor, capacitive sensors (Hofmann, Abstract), Hofmann teaches:
A layer is realized, at least in part, with a biopolymer (See paragraph [0052]).
Moore in view of Liu contained a device which differed from the claimed device by the substitution of the resistive coating layer is realized, at least in part, with a polymer, but not a biopolymer. Hofmann teaches the substituted element of a layer realized with a biopolymer. Their functions were known in the art to provide electrically conductive layers. The polymer taught by Moore in view of Liu could have been substituted with the biopolymer taught by Hofmann and the results would have been predictable and resulted in coating the fabric layer with a biopolymer to achieve the effects taught by Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 6, Moore in view of Liu, and in further view of Hofmann teaches all of the elements of the claimed invention, as stated above. Furthermore, Moore in view of Liu, and in further view of Hofmann teaches:
The capacity touch fabric sensor (10) of claim 4, wherein an electrically conductive material is applied to said biopolymer, said electrically conductive material being a carbonaceous material, selected from a group consisting of activated carbon, high surface area carbon, graphene, graphite, activated charcoal, carbon nanotubes, carbon nanofibers, activated carbon fibers, graphite fibers, graphite nanofibers, carbon black and mixtures thereof (See Moore, paragraph [0064], lines 10-13, carbon nanotubes are an electrically conductive material that is applied to the junction between the wire and the transparent conductive electrode stripes; As discussed above, the transparent conductive electrode stripes, corresponding to the resistive coating layer in Moore, was modified according to Hofmann to be realized, at least in part, with a biopolymer. Therefore, as combined above, the electrically conductive material would be applied to the biopolymer in Moore in view of Liu, and in further view of Hofmann).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Liu, and in further view of Hofmann as applied to claim 4 above, and further in view of Hwang et al. (US 20090309072 A1), hereinafter Hwang.

Regarding Claim 5, Moore in view of Liu, and in further view of Hofmann does not explicitly teach:
	The capacity touch fabric sensor (10) of claim 4, wherein said biopolymer is selected from microbial cellulose, microbial collagen, cellulose/chitin copolymer, microbial silk, and mixture thereof.
However, Hwang, which is reasonably pertinent to the problem faced by the inventor (i.e., the problem of using biopolymers to create conductive layers) (See Hwang, paragraph [0001]: Hwang is directed to creating a novel carbon nanotubes (CNT)-like thin film structure from bacterial cellulose (BC) films, which creates a conductive material, as discussed in paragraph [0009]), Hwang teaches:
	A biopolymer is selected from microbial cellulose, microbial collagen, cellulose/chitin copolymer, microbial silk, and mixture thereof (See paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the capacity touch fabric sensor (as taught by Moore in view of Liu, and in further view of Hofmann) so said biopolymer is selected from microbial cellulose, microbial collagen, cellulose/chitin copolymer, microbial silk, and mixture thereof (as taught by Hwang). Doing so would have produced a resistive coating layer that has high strength and flexibility (See Hwang, paragraph [0009]).

Regarding Claim 16, Moore in view of Liu, and in further view of Hofmann does not explicitly teach:
	The capacity touch fabric sensor (10) of claim 4, wherein said biopolymer is microbial cellulose.
However, Hwang, which is reasonably pertinent to the problem faced by the inventor (i.e., the problem of using biopolymers to create conductive layers) (See Hwang, paragraph [0001]: Hwang is directed to creating a novel carbon nanotubes (CNT)-like thin film structure from bacterial cellulose (BC) films, which creates a conductive material, as discussed in paragraph [0009]), Hwang teaches:
	A biopolymer is microbial cellulose (See paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the capacity touch fabric sensor (as taught by Moore in view of Liu, and in further view of Hofmann) so said biopolymer is microbial cellulose (as taught by Hwang). Doing so would have produced a resistive coating layer that has high strength and flexibility (See Hwang, paragraph [0009]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Liu as applied to claim 1 above, and further in view of Mazzeo et al. (US 20160209441 A1), hereinafter Mazzeo.

Regarding Claim 7, Moore in view of Liu does not explicitly teach:
The capacity touch fabric sensor (10) of claim 1, wherein the electrodes (40) are screen printed on the fabric layer (30).
However, in the same field of endeavor, capacitive touch sensors (Mazzeo, Abstract), Mazzeo teaches:
Electrodes are screen printed (See paragraph [0170] and [0174]) on a fabric layer (See paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the capacity touch fabric sensor (as taught by Moore in view of Liu) so the electrodes (40) are screen printed on the fabric layer (30) (as taught by Mazzeo). Doing so would have allowed for the capacity touch fabric sensor to be mass produced (See Mazzeo, paragraph [0195]).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of the claim.

Regarding Claim 17, Moore in view of Liu does not explicitly teach:


	None of the other cited prior art teaches this limitation so as to render it obvious in combination with the relied upon references. In particular, the prior art, as a whole, does not teach or render obvious an electronic control unit that evaluates capacitance variation that is a function of the claimed ratio Therefore, none of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of the claim.

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive and moot on the grounds of new rejections. 
	Applicant argues (Remarks, page 8): “The presently claimed invention is directed to a layer of a highly resistive material coating, the resistive coating layer (20) coating the fabric layer (30). Thus, the presently claimed invention, unlike Moore, is not directed to a wire, as is the transparent conductive electrode (TCE) 31f described by Moore”. The Examiner respectfully disagrees that the claim language differentiates the claimed invention from Moore. In particular, as presented in the above rejections, Moore teaches: a fabric layer (30) (FIG. 21: 30) (See paragraph [0087], lines 1-3 and paragraph [0088]) and layer (20) (FIG. 21: 31fY) of a highly resistive material coating (See paragraph [0056]: Therefore, since the TCE, corresponding to 31fY in FIG. 21 does not have a high conductivity, it is correspondingly highly resistive. This is because resistivity is the inverse of conductivity. Therefore, the TCE being highly resistive is an inherent feature), the resistive coating layer (20) coating the fabric layer (30) (See FIG. 1: 31f, corresponding to 31fY in FIG. 21, coats 30). Applicant has not convincingly argues why the structure of Moore (in particular the transparent conductive electrode (TCE) 31f described by Moore) is not appropriately mapped to the claim limitations.
Applicant argues (Remarks, page 8): “On the contrasry, the presently claimed invention is directed, inter alia, to a capacitive touch sensor, wherein the resistance of the highly resistive material coating is high enough in order to avoid that the adjacent electrodes (40) are short circuited and low enough to enable the highest possible (See paragraph [0066], lines 24-28: therefore, the resistance of the coating TCE is high enough (i.e., has a low enough conductivity at the separation lines) to avoid that the adjacent electrodes 31wY are short circuited (the electrodes 31wY are electrically isolated from each other)) and low enough to enable the highest possible pick-up of capacitive coupling of touch events (See paragraph [0084], last four lines: Therefore, because the electrodes 31wY plus 31fY are able to produce the largest capacitive signal, it is necessarily true that the resistance of the highly resistive material coating of the resistive coating layer TCE is low enough (i.e., the conductivity is high enough) to highest possible pick-up of capacitive coupling of touch events). Therefore, Moore is differentiated from the claim language in that Moore does not explicitly teach that parasitic coupling of touch events are picked up. To address this limitation, Liu has been introduced to render this feature obvious in combination with Moore. Therefore, Applicant’s argument is further moot on the grounds of new rejections.
The scope of independent claim 11 has remained substantially the same after the amendment. Furthermore, Applicant has provided no argument regarding claim 11. Therefore, the rejection of claim 11 over Moore is maintained the above office action because the Examiner maintains that Moore anticipates the limitations of the claim, and Applicant has provided no arguments to challenge the Examiner’s rejection.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692